          Case 4:20-cv-00781-JM Document 3 Filed 09/17/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

JUSTIN BURNS                                                         PETITIONER
ADC # 146885


VS.                           4:20-CV-00781-JM/JTR


DEXTER PAYNE, Director,
Arkansas Division of Correction                                    RESPONDENT


                        RECOMMENDED DISPOSITION

      The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge James M. Moody, Jr. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objection; and (2) be

received by the Clerk of this Court within fourteen (14) days of the entry of this

Recommendation. The failure to timely file objections may result in waiver of the

right to appeal questions of fact.

                                     I. Discussion

      On June 24, 2020, Justin Burns, who is currently incarcerated at the Varner

Unit of the Arkansas Department of Correction, filed a 28 U.S.C. § 2254 Petition for

Writ of Habeas Corpus. Doc. 1. Because Burns did not pay the $5.00 filing fee or
            Case 4:20-cv-00781-JM Document 3 Filed 09/17/20 Page 2 of 3




file a Motion to Proceed In Forma Pauperis, the Court did not order service of the

Petition.

       Instead, on June 26, 2020, the Court entered an Order giving Burns until July

27, 2020, to either: (1) pay the $5.00 filing fee in full; or (2) file a properly completed

Application to Proceed In Forma Pauperis. Doc. 2. The Court advised Burns that

if he failed “to timely and properly comply with this Order,” his habeas action would

“be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).”1 Id.

       Burns failed to respond to the Court’s June 26th Order,2 and the deadline for

doing so has passed. Thus, Burns has violated his obligations under Local Rule

5.5(c)(2), ignored a Court Order, and failed to prosecute this action diligently.3




       1
         Rule 5.5(c)(2) of the Local Rules of the United States District Court for the Eastern and
Western Districts of Arkansas provides:
      It is the duty of any party not represented by counsel to promptly notify the Clerk
      and the other parties to the proceedings of any change in his or her address, to
      monitor the progress of the case, and to prosecute or defend the action diligently.
      A party appearing for himself/herself shall sign his/her pleadings and state his/her
      address, zip code, and telephone number. If any communication from the Court to
      a pro se plaintiff is not responded to within thirty (30) days, the case may be
      dismissed without prejudice. Any party proceeding pro se shall be expected to be
      familiar with and follow the Federal Rules of Civil Procedure.
(Emphasis added.)
       2
          A review of the electronic docket sheet for this case indicates that the June 26th Order
was not returned to the Court. Thus, there is no reason to believe that the Order failed to reach
Burns.
       3
           Under Rule 41(b) of the Federal Rules of Civil Procedure, a case may be dismissed for
failure to prosecute or comply with court orders.
                                                2
         Case 4:20-cv-00781-JM Document 3 Filed 09/17/20 Page 3 of 3




                                     II. Conclusion

      IT IS THEREFORE RECOMMENDED THAT this Petition for Writ of

Habeas Corpus, Doc. 1, be DISMISSED, without prejudice, pursuant to Fed. R. Civ.

P. 41(b) and Local Rule 5.5(c)(2).

      IT IS FURTHER RECOMMENDED THAT a Certificate of Appealability be

DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a), Rules Governing § 2254

Cases in United States District Courts.

      DATED this 17th day of September, 2020.



                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                            3
